                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


UNITED STATES OF AMERICA                                )
                                                        )
v.                                                      )       Criminal No. 3:15-cr-00037-2
                                                        )       Judge Trauger
BENJAMIN BRADLEY                                        )
                                                        )

                                              ORDER

         Benjamin Bradley has filed a letter that the court interprets as a request for compassionate

release under the First Step Act of 2018, Pub. L. 115-391, due to the COVID-19 pandemic.

(Docket No. 1245). The court APPOINTS the Federal Public Defender’s Office to determine

whether Mr. Bradley is entitled to relief. The Federal Public Defender shall either file an

appearance and supplemental motion for relief or file a notice stating the defendant does not

intend to proceed further on the request. If a motion for relief is filed, the defendant shall notify

the Chief of Pretrial and Probation. If a motion for relief is filed, the court will enter an order

requiring a response within a deadline appropriate to the circumstances.

         It is so ORDERED.



                                                        ___________________________________
                                                        ALETA A. TRAUGER
                                                        United States District Judge




     Case 3:15-cr-00037 Document 1246 Filed 05/08/20 Page 1 of 1 PageID #: 5488
